 



 

Camber Energy, Inc. 8-K [cei-8k_020320.htm] 

 

Exhibit 10.7

 

ASSIGNMENT OF MEMBERSHIP
 INTERESTS

 

This Assignment of Membership Interests (this “Assignment”), dated effective as
of February 3, 2020 (the “Effective Date”), is entered into by and between
Viking Energy Group, Inc., a Nevada corporation (“Viking”), and Camber Energy,
Inc., a Nevada corporation (“Camber”).

  

RECITALS:

 

A.          Viking and Camber are parties to that certain Agreement and Plan of
Merger (the “Merger Agreement”), dated effective as of February 3, 2020,
relating to the proposed merger of Viking and Camber (the “Merger”).

 

B.           Pursuant to the Merger Agreement, Viking has agreed to transfer to
Camber twenty-five percent (25%) of the issued and outstanding membership
interests (the “Purchased Interests”) of Elysium Energy Holdings, LLC
(“Holdings”) in exchange for, inter alia, Camber advancing, on the date hereof,
USD$5,000,000 (the “Investment Amount”) to Viking in connection with the
acquisition of oil and gas assets in Texas and Louisiana by Elysium Energy, LLC.

 

C.           In accordance with the Agreement, Viking desires to transfer all of
the Purchased Interests to Camber, and Camber desires to accept the Purchased
Interests from the Viking.

 

NOW, THEREFORE, the parties to this Assignment hereby agree as follows:

 

1.             Defined Terms. Capitalized terms used herein but not otherwise
defined shall have the meanings assigned to them in the Agreement.

 

2.             Assignment of Purchased Interests. In accordance with the
Agreement and in exchange for good and valuable consideration, the receipt of
which is hereby acknowledged, and effective as of the Effective Date, the Viking
hereby sells, assigns, transfers, conveys and delivers to Camber, and Camber
hereby purchases and accepts, all of the Purchased Interests free and clear of
all encumbrances.

 

3.             Future Cooperation. Viking and Camber mutually agree to execute
any further deeds, bills of sale, assignments, or other documents as may be
reasonably requested by the other party for the purpose of giving effect to,
evidencing or giving notice of the transaction evidenced by this Assignment.

 

4.             Representations of Viking.

 

(a)        Authority. Viking has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and thereby. Viking has duly and validly executed and delivered this
Agreement and will, on

 

 1

 

 

or after the date hereof, execute, such other documents as may be required
hereunder and, assuming the due authorization, execution and delivery of this
Agreement by the parties hereto and thereto. Viking is authorized to affect the
transactions contemplated herein. This Agreement constitutes the legal, valid
and binding obligation of Viking in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.

 

(b)        No Conflict. The execution and delivery by Viking of this Agreement
and the consummation of the transactions contemplated hereby and thereby, do not
and will not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; (b) result in or require the creation of any
lien upon the Purchased Interests, or (c) constitute a breach of any provision
contained in, or a default under, any governmental approval, any writ,
injunction, order, judgment or decree of any governmental authority or any
contract to which Viking is a party or by which Viking is bound or affected.

 

(c)        Title to Purchased Interests. Viking is the sole record and
beneficial owner of the Purchased Interests and has good and marketable title to
all of the Purchased Interests, free and clear of any liens, claims, charges,
options, rights of tenants or other encumbrances. Viking has sole managerial and
dispositive authority with respect to the  Purchased Interests and has not
granted any person a proxy or option to buy the Purchased Interests that has not
expired or been validly withdrawn. The sale and delivery of the Purchased
Interests to Camber pursuant to this Agreement will vest in Camber the legal and
valid title to the Purchased Interests, free and clear of all liens, security
interests, adverse claims or other encumbrances of any character whatsoever
(“Encumbrances”).

 

5.             Amendment and Modification; Waiver. This Assignment may be
amended, modified and supplemented only by written instrument duly authorized
and executed by the Viking and Camber. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
executed by the party so waiving. The waiver by either party hereto of a breach
of any provision of this Assignment shall not operate or be construed as a
waiver of any other provision or breach.

 

6.             Governing Law. This Assignment shall be governed by, and
construed in accordance with, the internal laws of the State of Texas, without
regard to conflict of law principles.

 

7.             Inconsistencies with Agreement. Notwithstanding anything to the
contrary contained herein, the terms of this Assignment are subject to the
terms, provisions, conditions and limitations set forth in the Agreement, and
this Assignment is not intended to supersede or alter the obligations of the
parties to the Merger Agreement, which shall survive the execution and delivery
of this Assignment. In the event of any inconsistencies between the terms of
this Assignment and the terms of the Merger Agreement, the parties agree that
the terms of the Merger Agreement shall control.

 

 2

 

 

8.             Counterparts. This Assignment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

9.             Severability. If any provision of this Assignment is determined
to be invalid or unenforceable, in whole or in part, it is the parties’
intention that such determination will not be held to affect the validity or
enforceability of any other provision of this Assignment, which provisions will
otherwise remain in full force and effect.

 

10.           Successors and Assigns. This Assignment will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

VIKING ENERGY GROUP, INC.

 

/s/ James A. Doris



 

Name:

James A. Doris

 

Title:

Chief Executive Officer

 

 

CAMBER ENERGY, INC.

 

/s/ Louis G. Schott



 

Name:

Louis G. Schott

 

Title:

Interim Chief Executive Officer

 

 

 3